Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner reducing claimant’s benefit rate to zero pursuant to section 600 of the Labor Law. Claimant, vice-president and general manager of International Talc Company, was entitled to receive pension benefits under a plan funded entirely by his employer. Upon the sale of the corporation in May of 1974, claimant continued his employment with the St. Lawrence Liquidating Company which was formed at that time to dispose of the remaining Talc assets not made a part of that sale. Claimant’s services were terminated on April 18, 1975 for lack of work and shortly thereafter St. Lawrence was dissolved. In May of 1975 claimant began receiving monthly pension benefits, which by application of section 600 of the Labor Law the board has used to reduce the amount of his unemployment insurance benefits. Substantial evidence supports the finding of the board that claimant is receiving a pension totally funded by the employer. Claimant’s unemployment insurance benefit rate was therefore properly reduced from $95 to zero pursuant to section 600 of the Labor Law. We find no merit in claimant’s contention that since the employer which is providing the pension was legally dissolved, that employer is not charged for claimant’s unemployment insurance benefits, and, therefore, claimant’s benefit rate should not be reduced. Decision affirmed, without costs. Main, Larkin and Herlihy, JJ., concur; Greenblott, J. P., and Kane, J., dissent and vote to reverse in the following memorandum by Kane, J.